RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3–5, 7–12, 14–16 and 18–20 are pending.
Claims 2, 6, 13 and 17 are canceled.
Claims 4, 5, 8–11, 15, 16 and 19 are objected to.
Claims 1, 3, 7, 12, 14, 18 and 20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/16/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 9–12, filed 9/16/2021, with respect to the rejection(s) of claim(s) 1, 3–5, 7–9, 12, 14–16 and 18–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 12, 14, 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over  Vasseur et al. (2016/0219070) in view of Choudhury et al. (10,581,736), further in view of Manzalini et al. (2007/0121507), and further in view of Bhattacharya (2015/0222557).
Regarding claims 1, 12 and 20, Vasseur substantially teaches a method comprising:
computing, by a service in a network, an expected information gain associated with rerouting traffic from a first tunnel onto a backup tunnel in the network (Fig. 
wherein the expected information gain represents a degree to which doing so is expected to contribute to training of a machine learning model to predict whether rerouting traffic from the first tunnel onto the backup tunnel will satisfy a service level agreement (SLA) of the traffic (Figs. 5A and 5B; ¶¶70-71, the quantified expected information gain is used as a parameter that determines whether continued exploration action, which involves training of models with a given training data [see ¶¶63-66]; furthermore, the degree of the expected information gain value [large vs. decreased expected information gain] can be used as a factor where exploration module 406 can "being favoring the application experience over performing an exploration action" as identified in ¶71, where such statement evidences that less training would be needed for exploration actions as the determination of the optimal routing of traffic is explored throughout the various available MPLS links as identified in previous figures; however, Vasseur does not explicitly teach that these exploration actions [such as overserving and training models] based on the expected information gain value is preludes prediction of 
However, Vasseur does not explicitly teach wherein the expected information gain represents a degree to which doing so is expected to contribute to training of a machine learning model to predict whether rerouting traffic from the first tunnel onto the backup tunnel will satisfy a service level agreement (SLA) of the traffic; initiating, by the service and based on the expected information gain being greater than a predetermined level, rerouting of the traffic from the first tunnel onto the backup tunnel, initiating, by the service and based on the expected information gain being greater than a predetermined level, rerouting of the traffic from the first tunnel onto the backup tunnel, wherein an amount of the traffic rerouted onto the backup tunnel is increased until the backup tunnel does not meet the SLA of the traffic; obtaining, by the service and while the amount of the traffic rerouted onto the backup tunnel is increased, performance measurements for the traffic rerouted onto the backup tunnel; using, by the service, the performance measurements to train the machine learning model to predict whether rerouting traffic from the first tunnel onto the backup tunnel will satisfy the SLA of the traffic; predicting, by the service and using the trained model, that rerouting traffic from the first tunnel onto the backup tunnel will satisfy the SLA of the traffic; and proactively, by the service, rerouting traffic from the first tunnel onto the backup tunnel, prior to the first tunnel not satisfying the SLA of the traffic and based in part on the prediction that rerouting the traffic onto the backup tunnel will satisfy the SLA of the traffic.

obtaining, by the service and while the amount of the traffic rerouted onto the backup tunnel is increased, performance measurements for the traffic rerouted onto the backup tunnel (col. 4 ll. 2-9, traffic measurements on actual paths can be made; Fig. 5; col. 15 ll. 65-67 and col. 16 ll. 1-22, making traffic measurements in terms of previous time period of the plurality of previous time periods in order to make a partial autocorrelation of training data associated with previous time period exceeding a threshold is disclosed; this describes a process where plurality of traffic measurements are made in every single time period for purpose of generating future forecasts, and measurement of such time period would also include the time period where there is an active rerouting of traffic to a backup tunnel and such traffic is increasing [because the traffic is rerouted from primary paths as previously cited; see also col. 3 ll. 17-20; col. 17 ll. 1-22]);
using, by the service, the performance measurements to train the machine learning model to predict whether rerouting traffic from the first tunnel onto the backup tunnel will satisfy the SLA of the traffic (col. 5 ll. 50-53, periodic adjustment to backup paths in the network using machine-learning-based knowledge of future traffic pattern changes is disclosed; col. 15 ll. 43-46, machine learning model can be employed to calculate traffic estimates for end-to-end paths including primary and backup paths; 
proactively, by the service, rerouting traffic from the first tunnel onto the backup tunnel, prior to the first tunnel not satisfying the SLA of the traffic and based in part on the prediction that rerouting the traffic onto the backup tunnel will satisfy the SLA of the traffic (col. 5 ll. 62-65, Choudhury discloses the concept that the re-routing of the traffic can occur proactively by a service, but does not explicitly teach “prior to the first tunnel not satisfying the SLA of the traffic and based in part on the prediction that rerouting the traffic onto the backup tunnel will satisfy the SLA of the traffic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vasseur using Choudhury to employ well-known methods of machine learning models in determination of the optimal way of rerouting MPLS links. By employing Choudhury's methods of specifically training machine learning models which can be used for determination of expected information gain identifiable for further exploration actions, the process of exploring various MPLS links for optimal rerouting paths as disclosed in Vasseur would have been improved.
However, the teachings do not explicitly teach wherein the expected information gain represents a degree to which doing so is expected to contribute to training of a machine learning model to predict whether rerouting traffic from the first tunnel onto the backup tunnel will satisfy a service level agreement (SLA) of the traffic; initiating, by the service and based on the expected information gain being greater than a predetermined level, rerouting of the traffic from the first tunnel onto the backup tunnel, wherein an amount of the traffic rerouted onto the backup tunnel is increased 
Manzalini from the same field of endeavor teaches initiating, by the service and {based on the expected information gain being greater than a predetermined level}, rerouting of the traffic from the first tunnel onto the backup tunnel (¶91, in MPLS traffic engineering system [¶¶4-5], traffic engineering of MPLS links based on traffic predictions whereby predicted aggregated traffic crossing interface that are compared to preselected thresholds of imminent congestion and underutilization is used to decide whether and/or how to take a next action; in other words, a simulation/prediction of traffic that crosses a preselected threshold is determined to create a problem before the problem actually happens which is used to take preventative measures),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vasseur using Manzalini to be able to prevent possible issues such as congestion of an MPLS link before such links do get congested.
However, the teachings do not explicitly teach wherein the expected information gain represents a degree to which doing so is expected to contribute to training of a 
Bhattacharya from the same field of endeavor teaches wherein the expected information gain represents a degree to which doing so is expected to contribute to training of a machine learning model {to predict whether rerouting traffic from the first tunnel onto the backup tunnel will satisfy a service level agreement (SLA) of the traffic} (¶¶178-80, for MPLS traffic engineered networks, monitoring and measuring SLA parameters of transport tunnel services is "independently monitored and checked against SLA violation" [for packet delay and packet loss ratio parameters, in which case if true then another re-routing is executed to an alternate path in order to achieve policy based re-optimization]);
wherein an amount of the traffic rerouted onto the backup tunnel is increased until the backup tunnel does not meet the SLA of the traffic (¶180, rerouting traffic until alternate paths facing SLA contract violation again is disclosed);
using, by the service, the performance measurements to train the machine learning model to predict {whether rerouting traffic from the first tunnel onto the backup tunnel will satisfy the SLA of the traffic} (¶¶178-80, for MPLS traffic engineered networks, monitoring and measuring SLA parameters of transport tunnel services is "independently monitored and checked against SLA violation" [for packet delay and packet loss ratio parameters, in which case if true then another re-routing is executed to an alternate path in order to achieve policy based re-optimization]);
predicting, by the service and using the trained model, that rerouting traffic from the first tunnel onto the backup tunnel will satisfy the SLA of the traffic; (¶¶178-80, SLA contract violation or non-violation can be determined based on monitoring and measuring of SLA parameters of transport tunnel services in networks such as MPLS traffic engineered networks) and
proactively, by the service, rerouting traffic from the first tunnel onto the backup tunnel, prior to the first tunnel not satisfying the SLA of the traffic and {based in part on the prediction that rerouting the traffic onto the backup tunnel will satisfy the SLA of the traffic} (¶¶178-80, re-routing of the path occurs based on re-optimization principles rather than actual failure of the link [although the backup paths would also be re-routed in case of failure of primary path]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vasseur using Bhattacharya to maintain proper SLA with respect to customer's traffic and reduce or even eliminate any possible SLA violations in order to maximize profit as a provider of MPLS routing services.

Regarding claims 3 and 14, Vasseur, Choudhury, Manzalini, and Bhattacharya teach the limitations of claims 1 and 12 respectively. Bhattacharya further teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vasseur using Bhattacharya to maintain proper SLA with respect to customer's traffic and reduce or even eliminate any possible SLA violations in order to maximize profit as a provider of MPLS routing services.

Regarding claims 7 and 18, Vasseur, Choudhury, Manzalini, and Bhattacharya teach the limitations of claims 1 and 12 respectively. Choudhury further teaches distributing, by the service, the trained machine learning model to a router in the network (col. 9 ll. 27-30; ll. 51-55, existence of multiple controllers 131-137 as well as plurality of SDN controllers 155 is disclosed; SDN controllers in coordinating path vector construction would have to coordinate with each other using the distributed PCE environment with multiple PCEs responsible for different zones, area, functionality, etc. [PCEs are path computation elements, col. 10 ll. 9-25]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vasseur using Choudhury to employ well-known methods of machine learning models in determination of the optimal way of rerouting MPLS links. By employing Choudhury's methods of specifically training machine learning models which can be used for determination of expected information gain identifiable for further exploration actions, the process of exploring various MPLS links for optimal rerouting paths as disclosed in Vasseur would have been improved.
Allowable Subject Matter
Claims 4, 5, 8–11, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-


/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458